Title: Charter Party between the Secret Committee and Joseph Harper and James King, 1 February 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Harper, Joseph,King, James
To: 


<February 1, 1776: The agreement is between members of the committee and James King and Joseph Harper, Philadelphia merchants and owners of the brigantine Cornelia of approximately 100 tons, Thomas Genn master, to hire her for a voyage to France. She is to sail to a port in South Carolina to be subsequently designated, there to be loaded with rice, indigo, or whatever the committee’s agents select; she is to deliver her cargo at Nantes, replace it with whatever the committee’s agents there may choose, and return to a port between Virginia and New Hampshire and deliver her goods to the order of the committee. She will be in good condition and well provisioned and manned. The owners will pay all the expenses, and the crew will give the customary assistance in loading and unloading and diligently performing their duties.
The committee will pay £120 Pennsylvanian per month for the hire of the ship, from the date of the charter party until the day after she returns to Philadelphia or the day when she is sunk or captured. If she is captured, the committee will also pay her assessed value of £650 Pennsylvanian. Each party binds itself, if it defaults, to pay the other £2,000 Pennsylvanian. Signed by Harper and King and by Franklin, Josiah Bartlett, Joseph Hewes, Thomas McKean, Robert Morris, and Samuel Ward for the committee.>
